Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 1 of 11 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   11400 West Olympic Boulevard
 3   Suite 200M
     Los Angeles, California 90064
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
 6   Attorneys for the Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA

 9                                                        Case No. 5:19-cv-01358
10
                                                          COMPLAINT FOR DAMAGES
      ANA AZUCENA VASQUEZ-MORIARTY,
11
                                                          1. VIOLATIONS OF THE FAIR CREDIT
12                       Plaintiff,
                                                          REPORTING ACT, 15 U.S.C. § 1681 ET
              v.                                          SEQ.
13

14    BLUESTEM BRANDS, INC. and EXPERIAN JURY TRIAL DEMANDED
      INFORMATION SOLUTIONS, INC.,
15
                         Defendant.
16
            NOW COMES, ANA AZUCENA VASQUEZ-MORIARTY, through counsel, WAJDA
17

18   LAW GROUP, APC, complaining of BLUESTEM BRANDS, INC. and EXPERIAN

19   INFORMATION SOLUTIONS, INC. and stating as follows:

20                                     NATURE OF THE ACTION
21          1.      This action seeks damages for Defendants’ willful and/or negligent violations of the
22
     Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.
23
                                      JURISDICTION AND VENUE
24
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

27

28
                                                      1
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 2 of 11 Page ID #:2



 1                                                   PARTIES

 2           4.      ANA AZUCENA VASQUEZ-MORIARTY (“Plaintiff”) is a natural person, who at
 3   all times relevant resided in this judicial district.
 4
             5.      Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).
 5
             6.      Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).
 6
             7.      BLUESTEM BRANDS, INC. d/b/a Fingerhut (“Fingerhut”) is a foreign corporation
 7

 8   with its principal place of business in Eden Prairie, Minnesota.

 9           8.      Fingerhut is a “furnisher of information” as defined by 15 U.S.C. §1681s-2.

10           9.      EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian”) is a foreign
11
     corporation with its principal place of business in Costa Mesa, California.
12
             10.     Experian is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).
13
             11.     Experian is a “consumer reporting agency that compiles and maintains files on
14
     consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p).
15

16                                       FACTUAL ALLEGATIONS

17           12.     In June 2013, Plaintiff applied for and was approved for a WebBank/Fingerhut
18   Credit Account (“Plaintiff’s account”).
19
             13.     From June 2013 to August 2017, approximately $2,089.00 in charges were made by
20
     Plaintiff.
21
                          6:17-bk-17180-MH In re Ana Azucena Vasquez-Moriarty
22

23           14.     On August 25, 2017, Plaintiff initiated a bankruptcy case by filing a voluntary

24   petition for relief under Chapter 7 of the United States Bankruptcy Code.

25           15.     The schedules filed by Plaintiff listed Fingerhut on Schedules E/F: Creditors Who
26   Have Unsecured Claims.
27

28
                                                             2
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 3 of 11 Page ID #:3



 1          16.     Notice by first class mail was sent to Fingerhut by the Bankruptcy Noticing Center
 2   on August 30, 2017.
 3
            17.     On December 4, 2017, the Bankruptcy Court entered an Order of Discharge for the
 4
     benefit of Plaintiff under 11 U.S.C. § 727.
 5
            18.     Plaintiff’s Order of Discharge discharged Plaintiff’s personal liability on the
 6

 7   indebtedness owed to Fingerhut.

 8                           Inaccurate furnishing/reporting of information

 9          19.     On or before March 12, 2019, Plaintiff obtained her credit reports from Equifax,
10
     Experian, and TransUnion.
11
            20.     Plaintiff discovered that Fingerhut reported Plaintiff’s “payment status” as 180 days
12
     past due; “balance” as $2,089.00; and “past due amount” as $2,089.00.
13
            21.     Moreover, Plaintiff discovered that Fingerhut did not notate Plaintiff’s account as
14

15   “discharged in bankruptcy.”

16          22.     On March 12, 2019, Plaintiff mailed credit dispute letters to Equifax, Experian and
17   TransUnion by United States Postal Service First Class Mail®.
18
            23.     Plaintiff’s credit dispute letters articulated Plaintiff’s concerns regarding the
19
     inaccuracies pertaining to the reporting of Plaintiff’s account.
20
            24.      Plaintiff’s dispute letters included Plaintiff’s discharge order and requested that the
21

22   credit reporting agencies investigate Fingerhut’s inaccurate reporting.

23          25.     Equifax received and notified Fingerhut of Plaintiff’s dispute by sending Fingerhut

24   an automated consumer dispute verification form (“ACDV”).
25          26.     Experian received and notified Fingerhut of Plaintiff’s dispute by sending Fingerhut
26
     an ACDV.
27

28
                                                        3
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 4 of 11 Page ID #:4



 1           27.     TransUnion received and notified Fingerhut of Plaintiff’s dispute by sending
 2   Fingerhut an ACDV.
 3
             28.     Equifax deleted Fingerhut’s tradeline.
 4
             29.     Experian did not respond to Plaintiff’s credit dispute.
 5
             30.     TransUnion updated Fingerhut’s tradeline to reflect Plaintiff’s discharge.
 6

 7           31.     On July 3, 2019, Plaintiff obtained her Experian credit report.

 8           32.     Plaintiff’s Experian credit report inaccurately reported Plaintiff’s account as

 9   follows:
10
                     •       Payment Status: Past due 180 days;
11
                     •       Balance: $2,089.00; and
12
                     •       Past Due Amount: $2,089.00.
13

14           33.     Plaintiff’s Experian credit report further did not notate Plaintiff’s account as

15   “discharged in bankruptcy.”

16                       Impact of inaccurate furnishing/reporting of information
17
             33.     Undeniably, Defendants’ inaccurate reporting of Plaintiff’s account continues to
18
     portray an untruthful and damaging depiction of Plaintiff.
19
             34.     Defendants’ continued inaccurate reporting of Plaintiff’s account produced a
20
     materially misleading impression that Plaintiff remains obligated to Fingerhut for the debt
21

22   discharged in bankruptcy.

23           35.     Defendants’ continued inaccurate reporting of Plaintiff’s account has imposed
24   distrust, distress, as well as frustration on Plaintiff.
25
             36.     Defendants’ continued inaccurate reporting of Plaintiff’s account has resulted in
26
     anxiety, mental anguish, and the expenditure of time and costs associated with the dispute process.
27

28
                                                           4
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 5 of 11 Page ID #:5



 1          37.       Furthermore, Defendants’ inaccurate reporting of Plaintiff’s account has frustrated
 2   Plaintiff’s ability to regain control of her credit standing and creditworthiness – thus denying
 3
     Plaintiff an opportunity to take advantage of credit opportunities.
 4
            38.       Plaintiff has been forced to file this case in order to compel Defendants to report
 5
     Plaintiff’s account accurately.
 6

 7                                           CLAIMS FOR RELIEF

 8                                                Count I:
                             Fingerhut’s violation(s) of 15 U.S.C. § 1681 et seq.
 9
            39.       All paragraphs of this Complaint are expressly adopted and incorporated herein as
10

11   though fully set forth herein.

12          40.       The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

13   § 1681a(d)(1).
14
            A.        Fingerhut’s failure to conduct an investigation
15
            41.       15 U.S.C. § 1681s-2(b)(1) provides
16
                      “[a]fter receiving notice of a dispute with regard to the completeness or
17                    accuracy of any information provided by a person to a consumer reporting
                      agency, the person shall –
18

19                           (A)       Conduct an investigation with respect to the disputed
                                       information;
20
                             (B)       Review all relevant information provided by the consumer
21                                     reporting agency pursuant to section 1681i(a)(2);
22
                             (C)       Report the results of the investigation to the consumer
23                                     reporting agency;

24                           (D)       If the investigation finds that the information is incomplete or
                                       inaccurate, report those results to all other consumer
25                                     reporting agencies to which the person furnished the
26                                     information and that compile and maintain files on
                                       consumers on a nationwide basis; and
27
                             (E)       If an item of information disputed by a consumer is found to
28                                     be inaccurate or incomplete or cannot be verified after any
                                                           5
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 6 of 11 Page ID #:6



 1                                 reinvestigation for purposes of reporting to a consumer
                                   reporting agency only, as appropriate, based on the results of
 2                                 the reinvestigation promptly –
 3
                                   (i)     Modify that item of information;
 4
                                   (ii)    Delete that item of information; or
 5
                                   (iii)   Permanently block the reporting of that item of
 6                                         information.
 7
            42.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), Fingerhut
 8
     received Plaintiff’s credit dispute letters from Equifax, Experian and TransUnion.
 9
            43.     Fingerhut violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct an
10

11   investigation with respect to the disputed information.

12          44.     Fingerhut violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

13   information provided by Equifax, Experian and TransUnion.
14
            45.     Had Fingerhut conducted a reasonable investigation to determine whether the
15
     disputed information was inaccurate, Fingerhut would have discovered that Plaintiff’s account was
16
     discharged in bankruptcy; and promptly modified those items of information, deleted those items
17
     of information or permanently blocked the reporting of that item of information.
18

19          46.     Fingerhut violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the results of

20   the investigation to Equifax, Experian and TransUnion.
21          47.     Fingerhut violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly modify that
22
     item of information; delete that item of information; or permanently block the reporting of that item
23
     of information.
24
            48.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any
25

26   requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

27   an amount equal to the sum of -

28          (1)
                                                       6
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 7 of 11 Page ID #:7



 1
                    (A)     any actual damages sustained by the consumer as a result of the
 2                          failure or damages of not less than $100 and not more than $1,000.
 3
             (2)    such amount of punitive damages as the court may allow; and
 4
             (3)    in the case of any successful action to enforce any liability under this section,
 5                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
 6

 7          49.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply with

 8   any requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer

 9   in an amount equal to the sum of -
10
            (1)     any actual damages sustained by the consumer as a result of the failure; and
11
            (2)     in the case of any successful action to enforce any liability under this section,
12                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
13
            50.     Fingerhut’s complete indifference as to its obligations under the FCRA reveal a
14

15   conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

16   implications of malice and willful conduct, thus warranting the imposition of punitive damages.
17          WHEREFORE, Plaintiff requests the following relief:
18
            A.      finding Fingerhut in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-2(b)(1)(B),
19
                    1681s-2(b)(1)(C), and 1681s-2(b)(1)(E).
20
            B.      awarding any actual damages to Plaintiff as a result of Fingerhut’s violations;
21

22          C.      awarding any additional damages to Plaintiff, as the Court may allow, in an amount

23                  not to exceed $1,000.00 for each such violation;

24          D.      awarding any punitive damages to Plaintiff, as the Court may allow;
25          E.      awarding the costs of the action, together with any attorneys’ fees incurred in
26
                    connection with such action as the Court may determine to be reasonable under the
27
                    circumstances; and
28
                                                        7
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 8 of 11 Page ID #:8



 1          F.      award such other relief as this Court deems just and proper.
 2

 3                                              Count II
                            Experian’s violation(s) of 15 U.S.C. § 1681 et seq.
 4
            51.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 5
     though fully set forth herein.
 6

 7          A.      Experian’s failure to follow reasonable procedures

 8          52.     Section 1681e(b) requires credit reporting agencies such as Experian to maintain

 9   “reasonable” procedures to ensure “maximum possible accuracy” of consumer credit reports.
10
            53.     Experian violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures
11
     to assure maximum possible accuracy of the information concerning Plaintiff.
12
            54.     Upon information and belief, on multiple and numerous occasions, Experian
13
     prepared patently inaccurate/incomplete consumer reports concerning Plaintiff.
14

15          55.     Upon information and belief, Experian furnished such patently inaccurate consumer

16   reports to one or more third parties, thereby misrepresenting Plaintiff’s creditworthiness.
17          B.      Experian’s failure to conduct a reasonable investigation
18
            56.     Section 1681(a)(1)(A) requires a credit reporting agency to, upon notice of a dispute
19
     from an individual regarding the information in his credit report, conduct a “reasonable
20
     reinvestigation” to determine whether the disputed information is inaccurate, and either record the
21

22   current status of the disputed information, or delete it from the consumer’s file.

23          57.     Experian violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable

24   reinvestigation to determine whether the disputed information is inaccurate and record the current
25   status of the disputed information, or delete the item from the file before the end of the 30-day
26
     period beginning on the date on which Experian received Plaintiff’s dispute.
27

28
                                                        8
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 9 of 11 Page ID #:9



 1          58.     Experian violated 15 U.S.C. § 1681i(a)(2) by failing to provide adequate notification
 2   of the dispute to Fingerhut before the expiration of the 5-business-day period beginning on the date
 3
     on which Experian received Plaintiff’s dispute.
 4
            59.     Experian violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
 5
     relevant information submitted by Plaintiff before the end of the 30-day period beginning on the
 6

 7   date on which Experian received Plaintiff’s dispute.

 8          60.     Experian violated 15 U.S.C. § 1681i(a)(5)(A)(i) by failing to promptly delete that

 9   item of information from the file of Plaintiff, or modify that item of information, as appropriate,
10
     based on the results of the reinvestigation.
11
            61.     Experian violated 15 U.S.C. § 1681c(f) by failing to indicate Plaintiff’s dispute in
12
     each consumer report that includes the disputed information.
13
            62.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any
14

15   requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

16   an amount equal to the sum of -
17          (1)
18
                    (A)     any actual damages sustained by the consumer as a result of the
19                          failure or damages of not less than $100 and not more than $1,000.

20          (2)     such amount of punitive damages as the court may allow; and
21          (3)     in the case of any successful action to enforce any liability under this section,
22                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
23
            63.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply with
24
     any requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer
25

26   in an amount equal to the sum of -

27          (1)     any actual damages sustained by the consumer as a result of the failure; and

28
                                                        9
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 10 of 11 Page ID #:10



  1           (2)     in the case of any successful action to enforce any liability under this section,
                      the costs of the action together with reasonable attorney’s fees as determined
  2                   by the court.
  3
              64.     Experian’s complete indifference as to its obligations under the FCRA reveal a
  4
      conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by
  5
      implications of malice and wanton and willful conduct, thus warranting the imposition of punitive
  6

  7   damages.

  8           WHEREFORE, Plaintiff requests the following relief:

  9           A.      finding Experian in violation of 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), 1681i(a)(2),
 10
                      1681i(a)(4), 1681i(a)(5)(A)(i), and 1681c(f).
 11
              B.      awarding any actual damages to Plaintiff as a result of Experian’s violations;
 12
              C.      awarding any additional damages to Plaintiff, as the Court may allow, in an amount
 13
                      not to exceed $1,000.00 for each such violation;
 14

 15           D.      awarding any punitive damages to Plaintiff, as the Court may allow;

 16           E.      awarding the costs of the action, together with any attorneys’ fees incurred in
 17                   connection with such action as the Court may determine to be reasonable under the
 18
                      circumstances; and
 19
              F.      awarding such other relief as this Court deems just and proper.
 20
                                         DEMAND FOR JURY TRIAL
 21

 22           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

 23   this action so triable of right.

 24

 25

 26

 27

 28
                                                          10
Case 5:19-cv-01358-RGK-SP Document 1 Filed 07/24/19 Page 11 of 11 Page ID #:11



  1   DATED: July 24, 2019                          Respectfully submitted,
  2                                                 ANA AZUCENA VASQUEZ-
  3                                                 MORIARTY

  4                                                 By: /s/ Nicholas M. Wajda

  5                                                 Nicholas M. Wajda
                                                    WAJDA LAW GROUP, APC
  6                                                 11400 West Olympic Boulevard
  7                                                 Suite 200M
                                                    Los Angeles, California 90064
  8                                                 Telephone: 310-997-0471
                                                    Facsimile: 866-286-8433
  9                                                 E-mail: nick@wajdalawgroup.com
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            11
